USCA4 Appeal: 21-7530      Doc: 6         Filed: 07/22/2022    Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7530


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        HARRY NOLAN MOODY,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:02-cr-00004-MR-4)


        Submitted: June 2, 2022                                             Decided: July 22, 2022


        Before GREGORY, Chief Judge, KING, Circuit Judge, and FLOYD, Senior Circuit Judge.


        Vacated and remanded by unpublished per curiam opinion.


        Harry Nolan Moody, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7530      Doc: 6         Filed: 07/22/2022      Pg: 2 of 4




        PER CURIAM:

               Harry Nolan Moody, who is currently serving a 30-year sentence following his 2002

        conviction for conspiracy to manufacture and distribute 50 grams or more of

        methamphetamine, appeals the district court’s order denying his pro se motion for

        compassionate release, filed pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) as amended by the

        First Step Act of 2018. The district court ruled that, even assuming that changes in federal

        sentencing law invalidated Moody’s career offender designation, neither this change alone,

        nor considered in conjunction with the relevant 18 U.S.C. § 3553(a) sentencing factors,

        satisfied the “extraordinary and compelling” standard for relief under § 3582(c)(1)(A)(i).

        Because we agree with Moody that the district court’s analysis relies in part on an error of

        fact, we vacate the district court’s order and remand for further proceedings.

               A district court may reduce a term of imprisonment under 18 U.S.C.

        § 3582(c)(1)(A) if “extraordinary and compelling reasons warrant such a reduction.” 18

        U.S.C. § 3582(c)(1)(A)(i). When deciding whether to reduce a defendant’s sentence under

        § 3582(c)(1)(A)(i), a district court generally proceeds in three steps. See United States v.

        High, 997 F.3d 181, 185-86 (4th Cir. 2021).           First, the court determines whether

        “extraordinary and compelling reasons” exist to support a sentence reduction. Id. at 185.

        Second, the court considers whether “a [sentence] reduction is consistent with applicable

        policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        Because there is “no ‘applicable’ policy statement governing compassionate-release

        motions filed by defendants under the recently amended § 3582(c)(1)(A), . . . district courts

        are empowered to consider any extraordinary and compelling reason for release that a

                                                     2
USCA4 Appeal: 21-7530      Doc: 6         Filed: 07/22/2022      Pg: 3 of 4




        defendant might raise.” United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020)

        (cleaned up). Finally, even if the court finds extraordinary and compelling reasons to

        support relief, it retains the discretion to deny a defendant’s motion after balancing the

        applicable § 3553(a) factors. High, 997 F.3d at 186.

               We review for abuse of discretion a district court’s ruling on a motion for

        compassionate release. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied,

        142 S. Ct. 383 (2021). “A district court abuses its discretion when it acts arbitrarily or

        irrationally, fails to consider judicially recognized factors constraining its exercise of

        discretion, relies on erroneous factual or legal premises, or commits an error of law.”

        United States v. Jenkins, 22 F.4th 162, 167 (4th Cir. 2021) (internal quotation marks

        omitted).

               Central to this appeal is the district court’s conclusion that, even if Moody no longer

        qualified for sentencing as a career offender, this only minimally impacted the computation

        of his Sentencing Guidelines range because, without the career offender designation,

        Moody’s offense level was 36, whereas that designation increased it to 37. As explained

        below, we agree with Moody that the court factually erred in its finding on this point.

               Specifically, review of the transcript of the 2003 sentencing hearing confirms

        Moody’s assertion that the sentencing court did not adopt either the attributable drug

        quantity or the drug type recited in the presentence report—to wit: 2,151.44 grams of a

        mixture or substance containing methamphetamine. The sentencing transcript establishes

        that the court sustained Moody’s objection to this recommended finding and ruled instead

        that only 50 grams of actual methamphetamine were attributable to Moody.                   In

                                                      3
USCA4 Appeal: 21-7530       Doc: 6         Filed: 07/22/2022      Pg: 4 of 4




        adjudicating the underlying compassionate release motion, though, the district court relied

        on the original PSR to make its comparative determination. We therefore conclude that

        the district court abused its discretion in relying on this erroneous factual finding as to the

        relative impact of Moody’s career offender designation as a basis for denying relief. See

        Kibble, 992 F.3d at 332 (noting that reliance on an erroneous factual premise is an abuse

        of discretion in compassionate release proceedings).

               Accordingly, we vacate the district court’s order and remand this matter for further

        consideration. On remand, the district court should (a) review the transcript of the 2003

        sentencing hearing in terms of the sentencing court’s determination as to the drug type and

        quantity attributable to Moody, particularly as that relates to the jury’s finding as reflected

        in its verdict sheet; and (b) reevaluate the impact of Moody’s career offender designation

        on the Guidelines range as reconsidered. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before the court and

        argument would not aid the decisional process.

                                                                      VACATED AND REMANDED




                                                      4